On Appellant's Motion for Rehearing.
A motion for a new trial is necessary where the ground urged for reversal is misconduct of the jury, and such ground must first be presented by motion for a new trial. Stillman v. Hirsch, 128 Tex. 359,99 S.W.2d 270, 273. Rule 24, pertaining to Courts of Civil Appeals, provides that no assignment of error may be considered on appeal where the error complained of was not distinctly presented to the trial court in the motion for new trial. The action of the bailiff in reference to the request of the jury for a dictionary was not presented to the trial court at all, and the trial court was given no opportunity to pass on whether a new trial should have been granted on such ground. We therefore are without authority to pass on whether such action constituted reversible error. The only other communication had by the bailiff with the jury was had under orders of the court. Art. 2195 provides that the officer in charge of the jury shall not communicate with them except to inquire if they have agreed upon a verdict, unless by orders of the court. We therefore hold the case of Texas  P. Ry. Co. v. Hancock, Tex. Civ. App. 59 S.W.2d 313, does not control.
Appellant's motion for rehearing is refused.
  Refused. *Page 825